Title: Octr. 25th. 1775. Wednesday.
From: Adams, John
To: 


       Mr. Duane told me at the Funeral of our late virtuous and able President that he, Mr. Duane, had accustomed him self to read the Year Books. Mr. De Lancey who was Chief Justice of N. York he said advised him to it, as the best Method of imbibing the Spirit of the Law. De Lancey told him that he had translated a Pile of Cases from the Year Books, altho he was a very lazy Man.
       Duane says that Jefferson is the greatest Rubber off of Dust that he has met with, that he has learned French, Italian, Spanish and wants to learn German.
       Duane says, he has no Curiosity at all—not the least Inclination to see a City or a Building &c.
       That his Memory fails, is very averse to be burthened. That in his Youth he could remember any Thing. Nothing but what he could learn, but it is very different now.
       Last Evening Mr. Hewes of N. Carolina, introduced to my Namesake and me, a Mr. Hog from that Colony, one of the Proprietors of Transylvania, a late Purchase from the Cherokees upon the Ohio. He is an associate with Henderson who was lately one of the Associate Judges of N. Carolina, who is President of the Convention in Transylvania.
       These Proprietors have no Grant from the Crown nor from any Colony, are within the Limits of Virginia and North Carolina, by their Charters which bound those Colonies on the South Sea. They are charged with Republican Notions—and Utopian Schemes.
      